


EXHIBIT 10.1
AGREEMENT FOR RESTRICTED STOCK AWARD


This Agreement for Restricted Stock Award (the "Agreement") is between FIRST
FINANCIAL BANCORP., an Ohio corporation (the "Corporation"), and       (the
"Grantee") who, as of      , 2012 which is the date of this Agreement, is an
employee of the Corporation or a Subsidiary.
WHEREAS, the Corporation established the 2012 Stock Plan (the "Plan") and a
Committee of the Board of Directors of the Corporation designated in the Plan
(the "Committee") approved the execution of this Agreement containing the
Restricted Stock Award to the Grantee upon the terms and conditions hereinafter
set forth:


NOW THEREFORE, in consideration of the mutual obligations contained herein, it
is hereby agreed:
1.
Award of Restricted Stock. The Corporation hereby awards to Grantee as of the
date of this Agreement       shares of restricted Common Stock of the
Corporation ("Common Stock"), without par value, in consideration of services to
be rendered.

2.
Restrictions on Transfer. The shares of restricted Common Stock so received by
the Grantee and any additional shares attributable thereto received by the
Grantee as a result of any stock dividend, recapitalization, merger,
reorganization or similar event are subject to the restrictions set forth herein
and may not be sold, assigned, transferred, pledged or otherwise encumbered
during the Restriction Period, except as permitted hereby.

3.
Restriction Period. The Restriction Period as used in this Agreement shall mean
the period that begins as of the date of this Agreement and ends with respect to
the restricted Common Stock granted under this Agreement as of the applicable
anniversary date(s) of the date of this Agreement (the "Anniversary Dates") as
set forth below in the Vesting Schedule. The ending of the Restriction Period
also may be referred to in this Agreement as the vesting of the restricted
Common Stock or as when the Common Stock vests.

Notwithstanding the foregoing or anything in this Agreement to the contrary, if
the Committee determines that there has been a Change in Control (as such term
is defined in the Plan), the Restriction Period ends with respect to such shares
of restricted Common Stock, effective as of the date of such Change in Control
(as determined by the Committee).
The Committee may, at the time of the granting to the Grantee of the restricted
Common Stock or at any time thereafter, reduce or terminate the Restriction
Period otherwise applicable to all or any portion of the restricted Common
Stock.


Vesting Schedule
Shares of Common Stock
Anniversary Date        First Eligible to Vest on
Group        of this Agreement        Indicated Anniversary Date
A        1st anniversary date            33.33%
B        2nd anniversary     date            33.33%
C        3rd anniversary date            33.34%









--------------------------------------------------------------------------------




4.
Forfeiture and Clawback Provision. Notwithstanding any other provision of this
Agreement, Grantee hereby agrees that if his or her employment with the
Corporation or a Subsidiary is terminated for any reason, voluntarily or
involuntarily, whether by retirement, death, disability, resignation or
dismissal for cause or otherwise, and such termination is prior to the ending of
the Restriction Period applicable to any shares of the restricted Common Stock,
the Grantee's ownership and all related rights with respect to all shares of
Common Stock for which the Restriction Period has not ended as of the date that
the termination of employment occurs will be forfeited automatically as of the
date that such termination of employment occurs, and the Corporation
automatically will become the sole owner of such shares as of such date.

A transfer of the Grantee's employment between Subsidiaries or between any
Subsidiary and the Corporation will not be considered a termination of
employment for purposes of this Agreement. Notwithstanding the foregoing, a
Grantee's employment will be considered terminated for purposes of this
Agreement as of the date that the Grantee's employing Subsidiary ceases to be a
Subsidiary for any reason, unless prior to or as of such date the Grantee's
employment is transferred to the Corporation or to a remaining Subsidiary.
Any award or issuance of shares under the 2012 Stock Plan is subject to any
Corporation clawback policy as may be amended from time to time.
5.
Holding Period - Named Executive Officers. In the event Grantee is a “named
executive officer” as defined in Item 402 of Regulation S-K at the time of
issuance or vesting of this award, Grantee will be required to hold fifty
percent (50%) of any vested shares of Common Stock (net of any shares withheld
to pay taxes) for a period of two years after the Restriction Period, whether or
not Grantee remains employed by the Corporation or its Subsidiaries.
Notwithstanding anything herein, the restriction shall terminate on Grantee's
death, disability or retirement. Such restrictions are acknowledged by Grantee
(if a named officer) by signing this Agreement and may be enforced further
pursuant to a restrictive legend or any other means deemed appropriate by the
Corporation.

6.
Issuance of Stock Awards.

(a)
Upon award of the restricted Common Stock to the Grantee shares of restricted
Common Stock shall be evidenced by a book entry registration by the Corporation
for the benefit of the Grantee. Each such registration will be held by the
Corporation or its agent. Any restricted Common Stock of the Corporation
resulting from any stock dividend, recapitalization, merger, reorganization or
similar event will also be held by the Corporation or its agent. All such Common
Stock evidenced thereby will be subject to the forfeiture provisions,
limitations on transferability and all other restrictions herein contained.

(b)
Subject to Section 6(c) below, with regard to any shares of restricted Common
Stock which cease to be subject to restrictions pursuant to Section 3, the
Corporation will, within sixty (60) days of the date such shares cease to be
subject to restrictions, transfer Common Stock for such shares free of all
restrictions set forth in the Plan and this Agreement to the Grantee or the
Grantee's designee, or in the event of such Grantee's death subsequent to
expiration of the Restriction Period, to the Grantee's legal representative,
heir or legatee.

(c)
By accepting shares of restricted Common Stock, the Grantee agrees not to sell
shares at a time when applicable laws or the Corporation's rules prohibit a
sale. This restriction shall apply as long as the Grantee is an employee,
consultant or director of the Corporation or a Subsidiary. Upon receipt of
nonforfeitable shares subject to this Agreement, the Grantee agrees, if
requested by the Corporation, to hold such shares for investment and not with a
view of resale or distribution to the public, and if requested by the
Corporation, the Grantee must deliver to the Corporation a written statement
satisfactory to the Corporation to that effect. The Committee may refuse to
deliver (via certificate or such other method as the Committee determines) any
shares to Grantee for which Grantee refused to provide an appropriate statement.

7.
Shareholder's Rights. Subject to the terms of this Agreement, during the
Restriction Period:

(a)
The Grantee will have, with respect to the restricted Common Stock, the right to
vote all shares of the restricted Common Stock received under or as a result of
this Agreement, including shares which are


2

--------------------------------------------------------------------------------




subject to the restrictions on transfer in Section 2 and to the forfeiture
provisions in Section 4 and (if applicable) the holding requirements in Section
5 of this Agreement.
(b)
The Grantee shall not be paid any dividends with respect to the restricted
Common Stock until each Restricted Period ends. At the time of vesting, the
Grantee shall receive a cash payment equal to the aggregate dividends (without
interest) that the Grantee would have received if the Grantee had owned all the
shares in which the Grantee had vested for the period beginning on the date of
grant of those shares, and ending on the date of vesting. By way of example,
when the Restricted Period ends for Group B awards, Grantee will be entitled to
two years of accumulated dividends from the date of grant to the 2nd anniversary
date. No dividends shall be paid to the Grantee with respect to any shares of
restricted Common Stock that are forfeited by the Grantee.

(c)
Dividends payable in Common Stock with respect to the restricted Common Stock
during the Restriction Period will be held subject to the vesting of the
underlying restricted Common Stock and then automatically paid in the form of
Common Stock to the Grantee.

8.
Regulatory Compliance. The issue of shares of restricted Common Stock and Common
Stock will be subject to full compliance with all then-applicable requirements
of law and the requirements of the exchange upon which Common Stock may be
traded, as set forth in the Plan. Furthermore, the Corporation shall have the
right to refuse to issue or transfer any shares under this Agreement if the
Corporation, acting in its absolute discretion determines that the issuance or
transfer of such Common Stock might violate any applicable law or regulation.

9.
Withholding Tax. The Grantee agrees that, in the event that the award and
receipt of the restricted Common Stock or the expiration of restrictions thereon
results in the Grantee's realization of income which for federal, state or local
income tax purposes is, in the opinion of counsel for the Corporation, subject
to withholding of tax at source by the Grantee's employer, the Grantee will pay
to such Grantee's employer an amount equal to such withholding tax or make
arrangements satisfactory to the Corporation regarding the payment of such tax
(or such employer on behalf of the Corporation may withhold such amount from
Grantee's salary or from dividends paid by the Corporation on shares of the
restricted Common Stock or any other compensation payable to the Grantee).
Alternatively, if the Grantee makes a proper Code Section 83(b) election, the
Grantee must notify the Corporation in accordance with the requirements of Code
Section 83(b) and promptly pay the Corporation the applicable federal, state and
local withholding taxes due with respect to the shares of restricted Common
Stock subject to the election.

10.
Investment Representation. The Grantee represents and agrees that if he or she
is awarded and receives the restricted Common Stock at a time when there is not
in effect under the Securities Act of 1933 a registration statement pertaining
to the shares and there is not available for delivery a prospectus meeting the
requirements of Section 10(A)(3) of said Act, (i) he or she will accept and
receive such shares for the purpose of investment and not with a view to their
resale or distribution, (ii) that upon such award and receipt, he or she will
furnish to the Corporation an investment letter in form and substance
satisfactory to the Corporation, (iii) prior to selling or offering for sale any
such shares, he or she will furnish the Corporation with an opinion of counsel
satisfactory to the Corporation to the effect that such sale may lawfully be
made and will furnish the Corporation with such certificates as to factual
matters as the Corporation may reasonably request, and (iv) that certificates
representing such shares may be marked with an appropriate legend describing
such conditions precedent to sale or transfer.

11.
Federal Income Tax Election. The Grantee hereby acknowledges receipt of advice
that, pursuant to current federal income tax laws, (i) he or she has thirty (30)
days in which to elect to be taxed in the current taxable year on the fair
market value of the restricted Common Stock in accordance with the provisions of
Internal Revenue Code Section 83(b), and (ii) if no such election is made, the
taxable event will occur upon expiration of restrictions on transfer at
termination of the Restriction Period and the tax will be measured by the fair
market value of the restricted Common Stock on the date of the taxable event.

12.
Adjustments. If, after the date of this Agreement, the Common Stock of the
Corporation is, as a result of a merger, reorganization, consolidation,
recapitalization, reclassification, split-up, spin-off, separation, liquidation,
stock dividend, stock split, reverse stock split, property dividend, share
repurchase, share


3

--------------------------------------------------------------------------------




combination, share exchange, issuance of warrants, rights or debentures or other
change in corporate structure of the Corporation, increased or decreased or
changed into or exchanged for a different number or kind of shares of stock or
other securities of the Corporation or of another corporation, then:
(a)
there automatically will be substituted for each share of restricted Common
Stock for which the Restriction Period has not ended granted under the Agreement
the number and kind of shares of stock or other securities into which each
outstanding share is changed or for which each such share is exchanged; and

(b)
the Corporation will make such other adjustments to the securities subject to
provisions of the Plan and this Agreement as may be appropriate and equitable;
provided, however, that the number of shares of restricted Common Stock will
always be a whole number.

13.
Non‑solicitation and Non-disclosure of Confidential Information. This Section 13
shall apply to all Grantee's not subject to an employment agreement with the
Corporation or any Affiliated Companies.

(a)
Non‑solicitation of Clients. During the Grantee's employment with the
Corporation or any Affiliated Companies (as defined below) and for a period of
one year after Grantee is no longer employed by any Affiliated Companies,
Grantee shall not, directly or indirectly, whether individually or as a
shareholder or other owner, partner, member, director, officer, employee,
independent contractor, creditor or agent of any person (other than for the
Corporation or any Affiliated Companies):

(1)
Solicit (as defined below) any person or entity located in the Restricted
Territory for the provision of any Restricted Services;

(2)
Solicit or attempt in any manner to persuade any client or customer of any
Affiliated Companies to cease to do business, to refrain from doing business or
to reduce the amount of business which any client or customer has customarily
done or contemplates doing with any of the Affiliated Companies; or

(3)
Interfere with or damage (or attempt to interfere with or damage) any
relationship between any Affiliated Company and any client or customer.

(b)
Non‑solicitation of Employees; No Hire. During the Grantee's employment with the
Corporation or any Affiliated Companies and for a period of one year after
Grantee is no longer employed by the Corporation or any Affiliated Companies,
Grantee shall not, directly or indirectly, whether individually or as a
shareholder or other owner, partner, member, director, officer, employee,
independent contractor, creditor or agent of any person (other than for any
Affiliated Company):

(1)
Solicit any employee, officer, director, agent or independent contractor of any
Affiliated Company to terminate his or her relationship with, or otherwise
refrain from rendering services to, any Affiliated Company, or otherwise
interfere or attempt to interfere in any way with any Affiliated Company's
relationship with any of its employees, officers, directors, agents or
independent contractors; or



(2)
Employ or engage any person who, at any time within the two‑year period
immediately preceding such employment or engagement, was an employee, officer or
director of any Affiliated Company.



(c)
Non-disclosure of Confidential Information.



(1)
During Grantee's employment with Corporation or any Affiliated Company and after
the termination of such employment for any reason, Grantee shall not, without
the prior written consent of the General Corporate Counsel of Corporation (or
such person's designee) or as may be otherwise required by law or legal process,
communicate or divulge any Confidential Information to any person or entity
other than Corporation or an Affiliated Company, their employees, and those
designated by Corporation or an Affiliated Company, or use any Confidential
Information except for the benefit of Corporation or an Affiliated Company.


4

--------------------------------------------------------------------------------




Upon service to Grantee of any subpoena, court order or other legal process
requiring Grantee to disclose Confidential Information, Grantee shall
immediately provide written notice to Corporation of such service and the
content of any Confidential Information to be disclosed.


(2)
Immediately upon the termination of Grantee's employment with Corporation or an
Affiliated Company for any reason, Grantee shall return to Corporation or the
applicable Affiliated Company all Confidential Information in Grantee's
possession, including but not limited to any and all copies, reproductions,
notes, or extracts of Confidential Information in paper or electronic form.



(d)
Defined Terms. Unless otherwise defined in this Agreement, capitalized terms
shall have the same meaning as that in the Plan. For purposes of this Agreement,
the following terms shall have the meaning set forth below:

(1)
“Affiliated Companies” shall mean the Corporation, all of its subsidiaries, and
any other entities controlled by, controlling, or under common control with the
Corporation, including any successors thereof, except that, following the
consummation of a Change in Control, for purposes of §§ 13(a) and 13(b),
Affiliated Companies shall be limited to the Corporation and it subsidiaries as
of immediately prior to the consummation of such Change in Control.

(2)
“Change in Control” has the meaning given such term in the Corporation's 2012
Stock Plan, as in effect on the Effective Date.

(3)
“Confidential Information” shall mean all trade secrets, proprietary data, and
other confidential information of or relating to any Affiliated Company,
including without limitation financial information, information relating to
business operations, services, promotional practices, and relationships with
customers, suppliers, employees, independent contractors, or other parties, and
any information which any Affiliated Company is obligated to treat as
confidential pursuant to any course of dealing or any agreement to which it is a
party or otherwise bound, provided that Confidential Information shall not
include information that is or becomes available to the general public and did
not become so available through any breach of this Agreement by Grantee or
Grantee's breach of a duty owed to the Corporation.

(4)
“Restricted Services” shall mean any commercial banking, savings banking,
mortgage lending, or any similar lending or banking services.

(5)
“Restricted Territory” shall mean anywhere in the geographic area consisting of
the states of the United States in which any of the Affiliated Companies operate
banking offices at any time during the Grantee's employment with the Corporation
or any Affiliated Companies.

(6)
“Solicit” shall mean any direct or indirect communication of any kind
whatsoever, regardless of by whom initiated, inviting, advising, persuading,
encouraging or requesting any person or entity, in any manner, to take or
refrain from taking any action; provided, however, that the term “Solicit” shall
not include general advertisements by an entity with which Grantee is associated
or other communications in any media not targeted specifically at any specific
individual described in § 13(a) or 13(b).

(e)
Enforcement; Remedies; Blue Pencil. Grantee acknowledges that: (1) the various
covenants, restrictions, and obligations set forth in this § 13 are separate and
independent obligations, and may be enforced separately or in any combination;
(2) the provisions of this § 13 are fundamental and essential for the protection
of the Corporation's and the Affiliated Companies' legitimate business and
proprietary interests, and the Affiliated Companies (other than the Corporation)
are intended third-party beneficiaries of such provisions; (3) such provisions
are reasonable and appropriate in all respects and impose no undue hardship on
Grantee; and (4) in the event of any violation by Grantee of any of such
provisions, the Corporation and, if applicable, the Affiliated Companies, will
suffer irreparable harm and their remedies at law may be inadequate. In the
event of any violation or attempted violation of any provision of this § 13 by
Grantee, the Corporation and the Affiliated Companies, or any of them, as


5

--------------------------------------------------------------------------------




the case may be, shall be entitled to a temporary restraining order, temporary
and permanent injunctions, specific performance, and other equitable relief,
without any showing of irreparable harm or damage or the posting of any bond, in
addition to any other rights or remedies that may then be available to them,
including, without limitation, money damages and the cessation of the. If any of
the covenants set forth in this § 13 is finally held to be invalid, illegal or
unenforceable (whether in whole or in part), such covenant shall be deemed
modified to the extent, but only to the extent, of such invalidity, illegality
or unenforceability, and the remaining such covenants shall not be affected
thereby.


14.
Employment Claims. In return for the benefits that Grantee may receive under
this Agreement and for continued employment, Grantee agrees not to commence any
action or suit related to Grantee's employment by Bancorp or an Affiliated
Company:



(a)
More than six months after the termination of Grantee's employment, if the
action or suit is related to the termination of Grantee's employment; or

(b)
More than six months after the event or occurrence on which Grantee's claim is
based, if the action or suit is based on an event or occurrence other than the
termination of Grantee's employment.



Grantee agrees to waive any statute of limitations that is contrary to this
paragraph.
15.
Notices. Each notice relating to this Agreement must be in writing and delivered
in person or by registered mail to the Corporation at its office, 255 East Fifth
Street, Suite 700, Cincinnati, Ohio 45202, attention of the Secretary, or at
such other place as the Corporation has designated by notice. All notices to the
Grantee or other person or persons succeeding to his or her interest will be
delivered to the Grantee or such other person or persons at the Grantee's
address below specified or such other address as specified in a notice filed
with the Corporation.



16.
Determinations of the Corporation Final. Any dispute or disagreement which
arises under, as a result of, or in any way relates to the interpretation or
construction of this Agreement will be determined by the Board of Directors of
the Corporation or by a committee appointed by the Board of Directors of the
Corporation (or any successor corporation). The Grantee hereby agrees to accept
any such determination as final, binding and conclusive for all purposes.



17.
Successors. All rights under this Agreement are personal to the Grantee and are
not transferable except that in the event of the Grantee's death, such rights
are transferable to the Grantee's legal representatives, heirs or legatees. This
Agreement will inure to the benefit of and be binding upon the Corporation and
its successors and assigns.



18.
Obligations of the Corporation. The liability of the Corporation under the Plan
and this Agreement is limited to the obligations set forth therein. No term or
provision of the Plan or this Agreement will be construed to impose any
liability on the Corporation in favor of the Grantee with respect to any loss,
cost or expense which the Grantee may incur in connection with or arising out of
any transaction in connection therewith.



19.
No Employment Rights. Nothing in the Plan or this Agreement or any related
material shall give the Grantee the right to continue in the employment of the
Corporation or any subsidiary of the Corporation or adversely affect the right
of the Corporation or any subsidiary of the Corporation to terminate the
Grantee's employment with or without cause at any time.



20.
Governing Law. This Agreement will be governed by and interpreted in accordance
with the laws of the State of Ohio.




6

--------------------------------------------------------------------------------




21.
Plan. The Plan will control if there is any conflict between the Plan and this
Agreement and on any matters that are not contained in this Agreement. A copy of
the Plan has been provided to the Grantee and is incorporated by reference and
made a part of this Agreement. Capitalized terms used but not specifically
defined in this Agreement will have the definitions given to them in the Plan.



22.
Entire Agreement. This Agreement and the Plan supersede any other agreement,
whether written or oral, that may have been made or entered into by the
Corporation and/or any of its subsidiaries and the Grantee relating to the
shares of restricted Common Stock that are granted under this Agreement. This
Agreement and the Plan constitute the entire agreement by the parties with
respect to such matters, and there are no agreements or commitments except as
set forth herein and in the Plan.



23.
Captions; Counterparts. The captions in this Agreement are for convenience only
and will not be considered a part of or affect the construction or
interpretation of any provision of this Agreement. This Agreement may be
executed in any number of counterparts, each of which will constitute one and
the same instrument.



IN WITNESS WHEREOF, this Agreement for Restricted Stock Award has been executed
and dated by the parties hereto as of the day and year first above written.


FIRST FINANCIAL BANCORP.




By:     _______________________________________
Claude E. Davis
Title:     President & CEO




_______________________________________
Signature of Grantee


I hereby direct that all cash dividends to which I am entitled on my shares of
restricted Common Stock under the foregoing Agreement as well as all notices and
other written communications in connection with such shares be mailed to me at
the following address:


____________________________________________
Name of Grantee


____________________________________________
Street Address


____________________________________________
City, State, and Zip Code


____________________________________________
Signature of Grantee




RSA2012-ESP (2013 Awards)

7